Citation Nr: 0617821	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran indicated in his substantive appeal that he 
desired a Travel Board Hearing.  In a May 2004 statement, the 
veteran informed the RO that he withdrew his hearing request.  
See 38 C.F.R. § 20.702 (2005).

The Board received additional evidence from the veteran in 
March 2006, for which he waived initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this decision.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  Prior to March 9, 2006, the veteran's PTSD manifested 
with anger, flashbacks, intrusive thoughts, irritability 
towards associates and family members, sleep disturbance and 
isolative behavior.  

3.  As of March 9, 2006, the veteran's PTSD manifests with 
symptoms including circumstantial, overproductive and 
tangential speech, and paranoid ideas.

4.  The preponderance of the probative evidence indicates 
that a low back disorder is not related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  The requirements for an initial rating for PTSD in excess 
of 30 percent for the period prior to March 9, 2006 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The requirements for a 50 percent rating, but no higher, 
for PTSD have been met as of March 9, 2006.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2005).

3.  A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101(3), 
1110, 1112, 1113, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claims for service connection.  A 
November 2003 RO letter informed the veteran of what 
information and evidence was needed for an increased initial 
rating for his PTSD.  Both letters also informed the veteran 
of what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that was relevant to the claim.  

The veteran was also provided with a copy of the appealed 
rating decision, as well as the July 2003 Statement of the 
Case (SOC).  These documents provided him with notice of the 
law and governing regulations, including the rating criteria 
for establishing a higher evaluation for PTSD.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf, and the 
reasons for the determinations made on his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection or ratings higher than that 
being assigned, any question as to an appropriate evaluation 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


PTSD

Factual Background

The veteran submitted his application for service connection 
for PTSD in December 2001.  A September 2001 report of the 
director of the VA Vet Center where the veteran sought 
counseling reflects that the veteran's wife complained about 
his isolation and failure to make friends.  The veteran 
related that he was frequently moody and depressed about his 
active service and back injury, and that he sometimes felt 
paranoid and like he did not belong anywhere.  Sounds such as 
car backfires and fireworks disturbed him and triggered 
thoughts of Vietnam.  The report reflects that the veteran's 
diagnosis was PTSD, with depressive cycles, and that the 
veteran's Global Assessment of Functioning (GAF) score was 
assessed as 52.

A December 2001 VA counseling request reflects that the 
veteran did not manifest suicide or homicide ideation, and 
that he had no history of suicide attempts or gestures or 
history of violence during the prior year.  A January 2002 VA 
screening form reflects that the veteran indicated that he 
experienced anxiety and tension, panic attacks, a need to 
check things, feelings of sadness, racing thoughts, sleep and 
memory problems, and an inability to trust others.  The 
screener noted that the veteran denied any suicide plans, he 
was focused, and had recent memory impairment.

A February 2002 VA psychiatry form prepared by a nurse 
practitioner reflects that the veteran exhibited no abnormal 
behavior, his mood was anxious and his affect appropriate.  
His thought process was coherent and goal directed.  There 
were no hallucinations or delusions, and his thought content 
was appropriate.  There was no suicide or homicide ideation.  
The veteran did report sleep disturbance and flashbacks.  The 
form also reflects that the veteran indicated that he 
participated in leisure and recreation activities.  The nurse 
noted that the veteran related that he had experienced racing 
thoughts and panic attacks, and that he admitted to suicide 
ideation, but he denied any plan.  The form reflects a 
diagnosis of an anxiety disorder, and GAF was assessed as 60.

The April 2002 VA examination report reflects that the 
veteran reported that, for about 10 years after his return 
from Vietnam, he experienced frequent nightmares, exaggerated 
startle reaction, disorienting flashbacks, hypervigilence, 
and occasional paranoia, which sometimes caused him to pull 
off the freeway due to concern with being followed.  He 
reacted to his symptoms by throwing himself into his work.  
After he was forced to retire, he started to ruminate about 
Vietnam, and spent most of his time moping around the house.

He described relative social isolation after his retirement, 
as he rarely went out socially.  He denied disorienting 
flashbacks but related intense intrusive thoughts.  The 
veteran reported that his current medication had relieved 
some of his anxiety during the day and had made going to 
sleep easier.  The veteran related that he had been married 
for 32 years and had two adult sons, both of whom lived at 
home.

The examiner described the veteran as a neatly dressed, 
appropriately groomed, alert, and oriented man.  His speech 
was spontaneous, relevant, and at a normal rate and rhythm.  
His thinking was logical, goal oriented, and without evidence 
of a formal thought disorder.  He denied hallucinations and 
delusions.  The veteran's mood was dysphoric, with a 
constricted but mood-congruent affect.  He described panic 
awakenings upon awakening but no panic attacks during the 
day.  He admitted to passive suicide ideation but no intent 
or plan.  Appetite was normal, and long- and short-term 
recall were grossly intact.  Attention and concentration were 
adequate.

The examiner rendered an Axis I diagnosis of PTSD, with 
partial remission of symptoms.  The examiner assessed a GAF 
of 61, which represented mild symptoms, to include depressed 
mood, intrusive thoughts, and some impairment of social 
functioning.  The examiner noted the veteran's GAF over the 
prior year to be 59 to 65.

A May 2002 assessment by a VA nurse practitioner reflects 
that the veteran presented with an anxious and slightly 
depressed mood due to a friend having attempted suicide the 
prior week.  The nurse noted that the veteran did not exhibit 
any acute psychiatric symptoms, and he was not depressed or 
suicidal.  The GAF was assessed as 50.

An August 2002 rating decision granted entitlement to service 
connection for PTSD with an initial noncompensable 
evaluation.  The veteran's Notice of Disagreement reflects 
that he asserted the GAFs in the 50s that were assessed as 
noted above reflected moderate as opposed to mild disability.

An August 2002 treatment note of the veteran's treating VA 
psychiatrist reflects that the veteran was stable on his 
current psychotropic regimen, there were no acute psychiatric 
symptoms, and the veteran was not depressed or suicidal.  The 
treating psychiatrist rendered the same assessment in October 
2002 and January 2003.  An April 2003 note reflects that the 
war in Iraq had exacerbated the veteran's symptoms, and his 
dosage of Diazepam was adjusted to enhance the anxiolytic 
effect.  The provider noted that the veteran was not 
depressed or suicidal.  The veteran's provider rendered 
essentially the same assessments in July 2003, October 2003, 
and January 2004.

A March 2003 private report of J.J.C., M.D., reflects that 
the veteran was referred to him by a veterans' counselor.  
Dr. C noted that the referral described the veteran as a very 
controlled person who was easily furious and explosive.  He 
was also considered to be somewhat paranoid.  The veteran 
informed Dr. C that he did not get much sleep, in that he 
awakened frequently.  Dr. C noted that when he saw the 
veteran in January 2003, he related that, while then recently 
driving on the freeway, he had a vision of a propane truck 
hitting him, and that he thought shrapnel was coming at him.  
He pulled onto the shoulder and waited for his anxiety to 
subside.

Dr. C noted that the veteran had marked easy irritability and 
had to exert a lot of self-control to get through various 
routine stressors.  The report also notes that the veteran 
was taking Valium, 2 mg, twice a day.  Dr. C assessed the 
veteran's GAF as 50.

The SOC reflects that the Decision Review Officer granted an 
evaluation of 30 percent, effective the date the veteran's 
claim was received.  The veteran informed the RO in December 
2002 that he believed he should be rated even higher.

A December 2003 letter of a VA counselor reflects that the 
veteran had been involved in counseling since June 2001, and 
the veteran described his problem as recurrent intrusive 
thoughts of Vietnam.  The letter reflects that certain 
stimuli, such as the sound of a helicopter, heavy rains, and 
the smell of firecrackers, triggered intense psychological 
and physiological distress, and that the veteran sought to 
avoid such stimuli.  The counselor related that the veteran 
exhibited irritability and anger, which manifested in the 
veteran's familial relations.  The counselor opined that the 
veteran's PTSD symptoms were irreversible, and he assessed 
the veteran's GAF as 45.

A January 2004 treatment note by the veteran's treating 
psychiatrist reflects that the veteran's mood appeared stable 
on his current psychotropic regimen, and that there were no 
acute psychiatric symptoms.

A March 2006 report of VA psychiatrist reflects that he 
reviewed the veteran's Vietnam history as related by the 
veteran and his psychiatric history.  The report reflects 
that the mental status examination revealed the veteran to be 
fully oriented, verbally over-productive, circumstantial, and 
tangential.  The provider noted that the veteran reported a 
full range of PTSD symptoms and paranoid ideas (delusional 
mood), feeling depressed and helpless with unpleasant 
ruminations and self-loathing.  The veteran related that, 
"I'm destroying my family."  There were no suicide or 
homicide ideas, and the veteran's insight and judgment were 
adequate for outpatient treatment.

The examiner assessed the veteran's PTSD as severe and 
started him on Effexor, 50 mg, in addition to Diazepam.  The 
Axis I diagnosis was PTSD, chronic, and major depressive 
disorder with psychotic thought process.  Axis V was assessed 
as 50.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based.  38 C.F.R. § 4.126(a), (b).  Not 
every criterion of a higher rating criteria must be met in 
order for an appellant to receive the higher evaluation, 
38 C.F.R. § 4.21.  Further, applicable rating criteria are 
applied via an overall assessment of one's disability 
picture.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119, it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case with 
the veteran's PTSD.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
'staged' ratings.  Fenderson, 12 Vet. App. At 126.

The Board finds that the competent medical evidence of record 
reflects that the veteran's PTSD has more nearly approximated 
a 30 percent evaluation for the period prior to March 9, 
2006.  

Under the current criteria, occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events) warrants an evaluation of 30 
percent.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

As reflected in the medical evidence set forth above, the 
veteran's PTSD symptomatology has manifested all of the 
criteria for a 30 percent evaluation while having manifested 
few, if any, of the criteria for a 50 percent or higher 
evaluation for the period prior to March 9, 2006.  The 
veteran's treatment records reflect that his recurrent 
symptoms have been high anxiety, irritability, depressed 
mood, and chronic sleep impairment, which are the primary 
symptoms of the criteria for a 30 percent evaluation.  See 
38 C.F.R. § 4.130.

Further, the veteran's providers have primarily assessed his 
GAF in the 50s, with the exceptions being a GAF of 60 in 
February 2002, a GAF of 61 at the April 2002 examination, and 
the GAF of 45 by the provider in December 2003.  The GAF 
considers psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  DSM-
IV, p. 46.  A GAF of 62 is within the range of 61 to 70, 
which is indicative of some mild symptoms or some difficulty 
in social or occupational functioning.  See DSM-IV, page 46.  
GAFs of 51 or higher to 60 are in the range of 51 to 60, 
which are indicative of moderate symptoms due to flat affect 
circumstantial speech, and occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  
Id. at 47.

The GAF range of 41 to 50 indicates serious symptoms, such as 
suicide ideation, severe obsessional rituals, and frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id., at 47.

The Board finds that the competent medical evidence of record 
does not show that an evaluation of 50 percent or higher has 
been more nearly approximated prior to March 9, 2006, as the 
veteran has manifested hardly any of the criteria for a 
higher evaluation.  The Board notes the GAF of 45 assessed in 
December 2003 but finds that it is not supported by the 
examiner's findings.  The December 2003 report reflects no 
findings of suicide or homicide ideation, impaired impulse 
control, flattened affect, or impairment of short- or long-
term memory.  While he did admit to suicidal ideation in 
February 2002, he had no intent or plan, and the GAF of 60 at 
that time indicates that the examiner did not find any 
significant concern in that regard.

Further, the treatment notes of the veteran's treating VA 
psychiatrist reflect that he had not manifested any acute 
psychiatric symptoms, even during an exacerbation of his 
symptoms.  There also is no evidence of panic attacks, as the 
examiner at the 2002 examinations noted that the veteran's 
panic on awakenings from sleep were not panic attacks.  Thus, 
an increased rating is not warranted prior to March 9, 2006.

The March 9, 2006 report reflects that the examiner noted the 
veteran was verbally overproductive, circumstantial, and 
tangential.  The examiner noted paranoid ideas, which was 
described as a delusional mood, but also noted the veteran to 
be free of suicide or homicide ideas, that his insight and 
judgment were adequate for outpatient treatment, and that he 
was fully oriented.  The Board finds such evidence sufficient 
to warrant a rating of 50 percent, but no higher.  

In this regard, the examiner assessed the veteran's GAF at 
50, which is at the top end of the 41 to 50 range.  Further, 
while the evidence shows the veteran's ability to form and 
maintain effective social relationships is impaired, his PTSD 
has not eliminated it, as reflected in his marriage of 30+ 
years and the fact that his two adult children still live at 
home.  These factors mitigate against an evaluation in excess 
of 50 percent.  Thus, while the examiner assessed the 
veteran's PTSD as severe, the findings of the March 2006 
mental status examination noted primarily the criteria of a 
50 percent evaluation.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's PTSD has more nearly approximated a 
30 percent evaluation for the period prior to March 9, 2006, 
and a 50 percent evaluation thereafter.


Low Back Disorder

Factual Background

The veteran's DD Form 214 reflects that, during his service 
in Vietnam, he was assigned to a service battery of an 
artillery battalion.  The veteran asserts that his duties 
entailed carrying and lifting heavy artillery projectiles, 
and that, on one occasion, he injured his back while 
unloading an artillery shell.

The claims file contains a photograph which shows several 
soldiers holding 8-inch artillery shells at waist-high height 
while serving in Vietnam.  The veteran related that the 
shells are of the same type he worked with during his active 
service.  The service medical records reflect no entries for 
complaints, findings, or treatment for a back disorder or 
back-related symptoms.  The veteran's Report of Medical 
History for his physical examination at separation reflects 
that he listed no history of back symptoms.  The physical 
examination at separation noted no back abnormality, and the 
spine and other musculoskeletal system were assessed as 
normal.  The veteran was deemed physically fit for 
separation.

Private treatment records associated with the claims file 
reflects that, in the 1990s, the veteran applied for benefits 
administered by the Railroad Retirement Board, and he 
underwent examinations as part of that process.  A November 
1996 report of K.S., M.D., reflects that the veteran first 
presented to him in May 1989 with complaints of gradual onset 
of back pain. The veteran related that the back pain had been 
present for 20 years.  Dr. S's 1989 diagnosis included facet 
syndrome, lumbar plexus disorder, compression of spinal nerve 
root compression, and spasm of muscles.  Dr. S noted similar 
diagnoses for the period 1991 to 1995.  X-rays showed disc 
space narrowing at L4-5 and L5-S1.  His diagnosis was 
degenerative spondylosis of the thoracolumbar vertebra.  Dr. 
S's report reflected no opinion or comment to the effect that 
the veteran's back disorder was related to his active service 
as reported by the veteran.

A December 1996 report of H.H., M.D., reflects that the 
veteran related that the history of his back pain dated back 
30 years to an injury in Vietnam from lifting heavy artillery 
rounds.  He also related that the back pain flared up again 
in 1982, and he stopped working for a while as a result.  An 
April 1994 MRI examination showed posterior disc herniation 
at L3-4 and L4-5, and diffuse posterior disc bulging of the 
L5-S1 with subligamentous herniations.  Dr. H's diagnosis was 
the same as Dr. S's, disc space narrowing at L4-5 and L5-S1.  
He made no comment as to any relationship between the 
veteran's back disorder and his active service.

A January 1998 report of I.A.C., M.D., reflects a similar 
diagnosis and recommended physical therapy.  No opinion or 
comment was rendered as to any relationship with the 
Veteran's active service.

A September 2001 private mental examination report reflects 
that the veteran related that he had recently retired as a 
result of having reinjured his back, and he was recently 
awarded disability from his job as a railroad car repairman.

The April 2002 VA spine examination report reflects that the 
examiner reviewed the claims file as part of the examination.  
The veteran related that he injured his back in Vietnam in 
May 1966.  His assigned duties entailed unloading 200-pound 
8-inch rounds off of a truck.  While unloading a round on one 
occasion, he had to suddenly extend his back to avoid 
crushing another soldier's hand.  He experienced lower lumbar 
pain the next day, but he did not seek medical attention, and 
the pain subsided three days later.  After separating from 
service, he sought treatment by a chiropractor and two other 
providers.  The veteran related that his back eventually 
rendered him unable to work, and he received occupational 
disability from the railroad secondary to his back disorder.

The veteran described his symptoms as non-radiating pain and 
stiffness.  The examiner observed the veteran to ambulate 
unassisted and with an antalgic gait.  Physical examination 
revealed minimal tenderness to palpation of the lower lumbar 
region, and no muscle atrophy or spasm.  Range of motion on 
forward flexion was to 60 degrees, but he could flex forward 
to 85 degrees comfortably while seated.  
X-rays showed degenerative changes at L4-5 and L5-S1, and the 
1994 MRI examination was noted.

The examiner rendered a diagnosis of chronic low back pain 
with degenerative changes at L4-5 and L5-S1, with a previous 
MRI examination which showed a posterior disc herniation at 
L3-4 and L4-5.  In response to the RO's request for a nexus 
opinion, the examiner noted the photograph of the soldiers 
holding the artillery rounds and the absence of any medical 
evidence of in-service complaints of back symptoms.  The 
examiner noted that the only evidence of any relationship 
between the veteran's back disorder and his active service 
was the veteran's history.  The examiner opined that, in the 
absence of any medical evidence of in-service symptoms, it 
was less than likely that the veteran's current back disorder 
is related to his active service.

In a February 2002 statement, M.G., related that he served 
with the veteran in Vietnam.  He related that, because their 
last name began with the same letter of the alphabet, they 
were almost inseparable.  They occupied the same tent, pulled 
details together, and, on occasion, endured enemy fire 
together.  Mr. G related that he remembered the incident 
where the veteran injured his back, as the veteran was in 
pain and needed him to change a flat tire and do other 
maintenance on the veteran's truck.  Mr. G related that the 
veteran's injury only lasted about two weeks.

The August 2002 rating decision denied entitlement to service 
connection.  An October 2002 report of L.T., D.C., reflects 
that she had treated the veteran since May 1989, at which 
time he related history of low back pain of approximately 20 
years, and that he had maintained over the years that he had 
sustained several injuries while in service.  Dr. T opined 
that, in light of the veteran's history, "the medical 
records," and the type of spinal condition he manifested, it 
was almost a certainty that the veteran's back disorder began 
in the time period that he was in active service.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101(3), 1112, 1113; 38 C.F.R. §§  3.307, 
3.309.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions, or hardship of 
such service even if there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The so called combat exception, however, does 
not obviate the need for evidence of a medical nexus between 
a current disability and military service.  Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The veteran explained the absence of any entries in the 
service medical records related to a back disorder or 
symptoms of one by relating that he did not seek medical 
treatment.  The Board notes, however, that the medical 
evidence from the 1990s reflect that he consistently reported 
an in-service injury to his back, and that Mr. G's statement 
provides corroborative evidence.  Thus, the Board finds that, 
in light of the evidence related to the veteran's PTSD claim 
that he served in and around combat operations, Mr. G's 
statement, and the fact that their accounts appear consistent 
with the veteran's military occupation specialty and 
circumstances of his service, the evidence is sufficient to 
show that an incident which involved his back did occur 
during his active service in Vietnam.  See 38 C.F.R. 
§§ 3.102, 3.304(d).  There still remains, however, the issue 
of a nexus between that incident and his current low back 
disorder.

The Board must now assess the opinions of Dr. T and the 
examiner at the 2002 VA examination to address the nexus 
issue.  The Board must assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  While the Board is not free to ignore 
the opinion of a treating physician, it is free to discount 
the credibility of that physician's statement. See Guerrieri 
v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).

The Board notes that Dr. T appeared to place significant 
weight on the veteran's history of having consistently 
reported an in-service back injury, as well as her assessment 
of the medical evidence and view of the nature of the 
veteran's back disorder.  The Board further notes that it may 
not reject a medical opinion solely on the rationale that it 
was based on history given by the claimant, without first 
testing the credibility of the history on which it was 
based.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179  
(2005).

The Board finds, nonetheless, that Dr. T's opinion garners 
less weight than the examiner at the 2002 VA examination.  
The Board has found that the evidence is sufficient to show 
that the veteran experienced a back-related incident in 
Vietnam, which renders that part of his reported history 
corroborated and credible.  That finding, however, does not 
equate to credible evidence of a nexus or even the full 
history of the incident itself.  Dr. T referenced that the 
veteran reported that he sustained "several" injuries while 
in service.  The claims file, however, reflects that the 
veteran has consistently claimed only one in-service injury 
to his back, and his service medical records are devoid of 
evidence of any other injury or trauma.

The Board also notes that Dr. T did not specify what 
"medical evidence" she reviewed.  Further, in opining that 
the nature of the veteran's current back disorder rendered 
it almost a certainty that his symptoms started in active 
service, Dr. T did not describe the "nature" she found 
particularly convincing, and she made no comment whatsoever 
as to any impact the veteran's post-service employment may 
have had on his symptomatology.  In light of the fact that 
one may infer that his job as a railroad car repairman 
entailed strenuous labor, and that he was awarded disability 
from that occupation, the Board deems this a significant 
oversight.  Moreover, the orthopedist to whom Dr. T referred 
the veteran ventured no opinion as to any relationship with 
his active service.

The veteran consistently reported that he had experienced 
back pain after service, but he is not qualified to relate 
his post-service pain or his disc herniations to the 1966 
in-service incident.  Lay persons may relate symptoms they 
observed, but they may not render an opinion on matters 
which require medical knowledge, such as the underlying 
condition which is causing the symptoms observed.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Dr. S's records reflect that the veteran related that, after 
the in-service injury, his back flared up in the 1980s, 
which would appear to indicate that there had been no 
symptoms prior to that time.  He separated from service in 
1967, there is no evidence that any degenerative disease 
manifested as early as 1968, and there is a significant gap 
between 1967 and 1989, at which point there is post-service 
evidence of treatment.  The Board notes that the December 
2003 VCAA letter informed the veteran that records of 
treatment for his back prior to 1989 would be very helpful 
to his claim.  There also is the information that the 
veteran related to his mental health examiner in 2001 to the 
effect that he reinjured his back, and that led to his 
retirement and award of railroad disability.  Thus, the 
facts of record are only minimally supportive of Dr. T's 
opinion, in so far as it relies on the veteran's reported 
history.

Conversely, the VA examiner at the 2002 examination reviewed 
the claims file and examined the veteran.  He found nothing 
in the nature or type of the veteran's back disorder, 
standing alone, to suggest that it was related to his active 
service.  The Board does not deem it coincidental that, 
except for Dr. T, none of the providers who examined the 
veteran noted any nexus with his active service.  Granted, 
one may surmise that they were not focused on that factor, 
but it is still noteworthy that there was no description of 
the veteran's degenerative process or disc herniation as 
longstanding.  Thus, the Board accords more weight to the VA 
examiner's opinion at the 2002 examination than Dr. T's.

Finally, the Board notes that both the veteran and Mr. G 
described his in-service back injury as short-lived.  The 
veteran related that his pain subsided after two or three 
days, and Mr. G placed it at about two weeks.  In light of 
the fact that the physical examination at separation from 
active service noted no active back symptomatology and 
assessed the veteran's spine as normal, the preponderance of 
the evidence of record leans towards any back injury having 
been an acute and transitory event which resolved without 
any residual or chronic effect.  The earliest evidence we 
have of post-service treatment is 1989.

Thus, the Board is constrained to find that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection on both a presumptive and 
direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).





ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
for the period prior to March 9, 2006, is denied.

Entitlement to an evaluation of 50 percent for PTSD, 
effective March 9, 2006, is granted, subject to the 
regulations applicable to the payment of monetary benefits.

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


